DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/17/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kienle (WO 2020/148124 A1 - see translation).
With respect to Claim 1, Kienle teaches a sound attenuator (Figure 1, #10) for a fluid flow line, comprising an inner pipe (46/48) and an outer pipe (22/44/36) coaxially encompassing the inner pipe (46/48), the outer pipe (22/44/36) having a length and an inner surface that is spaced radially from an outer surface of the inner pipe (46/48) over a major part of the length of the outer pipe (22/44/36), the outer pipe (22/44/36) having at least two constriction sections (constrictions defined by openings 14/34/18 within walls 24/26/40 of outer pipe 22/44/36) of reduced diameter and spaced apart from each other axially, the inner surface of the outer pipe (22/44/36) being connected to the outer surface of the inner pipe (46/48) to form at least one axially and radially outwardly closed ring chamber (32) that is in fluid-exchanging contact with an interior of the inner pipe (46/48) via at least one opening (56) in a wall of the inner pipe (46/48), wherein: the inner pipe (46/48) has expansion sections (70/52/72) of enlarged diameter at axial locations corresponding to the constriction sections (14/34/18) of the outer pipe (22/44/36), said expansion sections (70/52/72) in pairs each axially delimiting an intermediate inner pipe section (portions of pipe 46/48 in-between end sections 70/52 and 52/72) containing the at least one wall opening (56) and having a reduced diameter relative to the expansion sections (70/52/72), wherein the inner surface of the outer pipe (22/44/36) in each of its constriction sections (14/34/18) is connected to the outer surface of the inner pipe (46/48) in its respective corresponding expansion section (70/52/72).  
	With respect to Claim 2, Kienle teaches wherein two of the constriction sections (14/18) and the expansion sections (70/72) associated therewith are arranged in an area of two axial ends of the outer pipe (22/44/36).  

	With respect to Claim 4, Kienle teaches wherein the at least two constriction sections (14/34/18) comprise two outer constriction sections (14/18) and at least one inner constriction section (34) located farther inward axially than the two outer constriction sections (14/18), and the expansion sections (70/52/72) comprise two outer expansion sections (70/72) and at least one inner expansion section (52) located farther inward axially than the two inner expansion sections (70/72), the at least one inner expansion section (52) being associated with the at least one inner13P-UMF 063 US constriction section (34), and the two outer expansion sections (70/72) being associated respectively with the two inner constriction sections (14/18).  
	With respect to Claim 5, Kienle teaches the inner surface of the outer pipe (22/44/36) in at least one of its constriction sections (14/34/18) is welded, soldered, glued or press fitted to the outer surface of the inner pipe (46/48) in its associated expansion section (70/52/72) (see translation, page 6, ¶ beginning with “Radially on the inside”).  
	With respect to Claim 6, Kienle teaches wherein contact surfaces with which the constriction sections (14/34/18) and the expansion sections (70/52/72) associated 
	With respect to Claim 10, Kienle teaches wherein transition areas (defined by tapering sections an end of expansion section #70/52/72 and constriction sections #14/34/52, seen in Figures 1 and 4-6) between the expansion and constriction sections (70/52/72; 14/34/52), and respectively adjacent pipe areas are formed in a rounded manner, wherein radially farther outward rounding radii of each pipe (22/44/36) are larger than the radially farther inward rounding radii of the same pipe (22/44/36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kienle (WO 2020/148124 A1 - see translation).

With respect to Claim 7, Kienle is relied upon for the reasons and disclosures set forth above.  Kienle further teaches cylinder diameters of the contact surfaces (defined by contact between surfaces 14/70, 34/52 and 18/72).  Kienle fails to explicitly teach wherein cylinder diameters of the contact surfaces are shaped such that they vary monotonically as a function of the axial position of the respective contact surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein cylinder diameters of the contact surfaces are shaped such that they vary monotonically as a function of the axial position of the respective contact surface, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Kienle.
	With respect to Claim 8, Kienle is relied upon for the reasons and disclosures set forth above.  Kienle further teaches cylinder diameters of the contact surfaces (defined by contact between surfaces 14/70, 34/52 and 18/72) a difference in diameter between two adjacent contact surfaces corresponds to an obvious, but unspecified amount of the manufacturing tolerance of the pipes.  Kienle fails to explicitly teach wherein a difference in diameter between two adjacent contact surfaces corresponds to one to two times a manufacturing tolerance of the pipes.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein a difference in diameter between two adjacent contact surfaces corresponds to one to two times a manufacturing tolerance of the pipes, since it has been held that 
	With respect to Claim 9, Kienle teaches wherein both the inner pipe (46/48) and the outer pipe (22/44/36) are respectively formed by an obvious, but unspecified manufacturing process.  Kienle fails to explicitly teach wherein both the inner pipe and the outer pipe are respectively formed by an internal high-pressure forming method.  The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has been given little patentable weight.  Further, such positions are known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound attenuator for a fluid flow line and method of manufacturing the same are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837